In a proceeding pursuant to CPLR article 78, inter alia, to prohibit the Department of Environmental Conservation from promulgating a freshwater wetlands map for Richmond County different from the 1981 freshwater wetlands map, the petitioners appeal from a judgment of the Supreme Court, Richmond County (Amann, J.), dated July 29, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs (see, Matter of Bisignano v Department of Envtl. Conservation, 141 AD2d 818 [decided herewith]). Mangano, J. P., Bracken, Brown and Kunzeman, JJ., concur. [See, 132 Misc 2d 850.]